UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-6396


GREGORY DONZELL BAILEY,

                    Petitioner - Appellant,

             v.

RICKY FOXWELL; BRIAN E. FROSH, The Attorney General of the State of
Maryland,

                    Respondents - Appellees.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
George Jarrod Hazel, District Judge. (8:17-cv-02475-GJH)


Submitted: August 9, 2018                                         Decided: August 17, 2018


Before TRAXLER, WYNN, and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Gregory Donzell Bailey, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Gregory Donzell Bailey seeks to appeal the district court’s order dismissing his 28

U.S.C. § 2254 (2012) petition as untimely. We dismiss Bailey’s appeal from the district

court’s order dismissing his petition for lack of jurisdiction, and we deny a certificate of

appealability and dismiss Bailey’s appeal from the court’s March 20, 2018, letter order.

       Parties are accorded 30 days after the entry of the district court’s final judgment or

order to note an appeal, Fed. R. App. P. 4(a)(1)(A), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the appeal period under Fed. R.

App. P. 4(a)(6). “[T]he timely filing of a notice of appeal in a civil case is a jurisdictional

requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

       The district court’s order denying the § 2254 petition was entered on the docket on

January 30, 2018. The notice of appeal was filed on April 2, 2018. * Because Bailey

failed to file a timely notice of appeal or to obtain an extension or reopening of the appeal

period, we dismiss Bailey’s appeal from that order. Insofar as Bailey appeals the district

court’s March 20, 2018, letter order, we deny a certificate of appealability and dismiss

the appeal. We also deny leave to proceed in forma pauperis. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                                 DISMISSED

       *
         For the purpose of this appeal, we assume that the date appearing on the notice
of appeal is the earliest date it could have been properly delivered to prison officials for
mailing to the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266 (1988).


                                              2